Case 4:19-cv-00055-BMM Document 1 Filed 08/19/19 Page 1 of 14

Michael L. Rausch

BROWNING, KALECZYC, BERRY & HOVEN P.C.
Liberty Center, Suite 302

9 Third Street North

Great Falls, MT 59401

Telephone: (406) 403-0041

Fax: (406) 453-1634

mike@bkbh.com

Attorneys for Wesco Insurance Company

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

WESCO INSURANCE COMPANY,
Plaintiff,

V.
Case No.
BOONE KARLBERG PC and THOMAS
BOONE, TRUSTEE OF THE BOONE,
KARLBERG EMPLOYEES PROFIT
SHARING TRUST,

Defendants.

New Nene Nee Nee Nm Nee ee eee re Nee Nee” eee”

COMPLAINT FOR DECLARATORY JUDGMENT
Plaintiff, Wesco Insurance Company, by and through its counsel, for its
Complaint for Declaratory Judgment against Boone Karlberg PC and Thomas
Boone, Trustee of the Boone, Karlberg Employees Profit Sharing Trust, alleges as

follows:
Case 4:19-cv-00055-BMM Document1 Filed 08/19/19 Page 2 of 14

NATURE OF THE ACTION
1. | Wesco Insurance Company (“Wesco”) seeks a declaration that it does
not owe a duty to defend or indemnify Thomas Boone, Trustee of the Boone,
Karlberg Employees Profit Sharing Trust, (the “Trustee”) under an insurance
policy issued to the Boone Karlberg PC (the “Firm”) with respect to a lawsuit filed
in the Eighth Judicial District Court, Cascade County, Montana, entitled Brad J.
Davey and Daley Yatsko v. Thomas Boone, Trustee of the Boone, Karlberg

Employees Profit Sharing Trust, et al., Case No. DDV-18-0187 (the “Davey

Lawsuit”).
THE PARTIES
2. Wesco is a Delaware corporation with its principal place of business
in New York.
3. The Firm is a Montana professional corporation with its principal

place of business in Missoula, Montana.

4. Upon information and belief, the Trustee is a resident and citizen of
Montana. The Trustee is named in his capacity as Trustee of the Boone, Karlberg
Employees Profit Sharing Trust.

Hf
H/

//
Case 4:19-cv-00055-BMM Document1 Filed 08/19/19 Page 3 of 14

JURISDICTION AND VENUE

5. This action is brought pursuant to 28 U.S.C. § 2201 and 28 U.S.C.
§ 1332. Wesco is a citizen of Delaware and New York and the Firm and the
Trustee are citizens of Montana.

6. An actual controversy exists between Wesco, on the one hand, and the
Firm and the Trustee, on the other hand, regarding the existence of insurance
coverage in connection with the Davey Lawsuit.

7. The amount in controversy exceeds the jurisdictional amount of
$75,000, exclusive of costs, interest and attorneys’ fees. Upon information and
belief, the claimants in the Davey Lawsuit seek relief from the Trustee in an
amount in excess of $75,000.

8. Venue is appropriate in this District under 28 U.S.C. § 1391 because
the Firm and Trustee reside in this District and the insurance policy which forms
the basis of this dispute was delivered to the Firm in this District. Venue is
appropriate in the Great Falls Division pursuant to Local Rule 3.2 and MCA § 25-
2-121(2)(c) which specifies that actions involving contracts of indemnity be
brought in the county where the loss or injury occurred or where a judgment is
obtained or where payment is to be made. See 4 1 above.

//

//
Case 4:19-cv-00055-BMM Document1 Filed 08/19/19 Page 4 of 14

THE WESCO POLICY

 

9. Wesco issued the Firm a claims-made policy for the period September
5, 2018 to September 5, 2019, policy number EUW1418942 02 (the “Policy’”). (A
copy of the Policy is attached as Exhibit A, which incorporated herein by
reference).

10. The Policy contains a maximum aggregate limit of liability of $1
million under the Fiduciary Liability Coverage Element (the “Fiduciary Section”),
subject to a $25,000 each claim retention.

11. The Fiduciary Section’s Insuring Agreement provides as follows:

I. Insuring Agreements

Coverage A: Fiduciary Liability Coverage

The Insurer shall pay Loss of an Insured arising from a Claim first

made against such Insured during the Policy Period or the Extended

Reporting Period, if applicable, for any actual or alleged Wrongful

Act of such Insured or any person for whom such Insured is legally

responsible.

12. The Fiduciary Section includes the following definitions:

II. Definitions

In addition to the Definitions in the General Terms and Conditions,

the following terms whenever set forth in boldface type in this

Coverage Element, whether in singular or in plural, shall have the
meanings indicated.

C. Claim means
Case 4:19-cv-00055-BMM Document1 Filed 08/19/19 Page 5 of 14

1, a written demand for monetary, non-monetary or
injunctive relief (including any request to toll or waive
any statute of limitations);

2. a civil, criminal or arbitration proceeding for monetary,
non-monetary or injunctive relief which is commenced

by:
(i)
(ii)

(iii)

J. Loss means

service of a complaint or similar pleading;

return of an indictment, information or similar
document (in the case of a criminal proceeding); or

receipt or filing of a notice of charges;

* * %

1. the amount that any Insured becomes legally obligated
to pay in connection with any covered Claim, including,
but not limited to

(i)

(ii)

judgments (including pre-judgment and _post-
judgment interest on any covered portion thereof)
and settlements;

damages, including punitive or exemplary
damages and the multiple portion of multiplied
damages relating to punitive or exemplary
damages. The enforceability of this subparagraph
(ii) shall be governed by such applicable law that
most favors coverage for such punitive, exemplary
and multiple damages; and

2. Defense Costs, except for items specifically excluded
from Loss pursuant to subparagraph 6 below; and

3. Voluntary Compliance Loss solely with respect to
Coverage B.
Case 4:19-cv-00055-BMM Document1 Filed 08/19/19 Page 6 of 14

* * *

U. Wrongful Act means:

I.

a violation of any of the responsibilities, obligations or
duties imposed upon fiduciaries by ERISA with respect
to a Plan, or any matter claimed against an Insured
solely by reason of his, her or its status as a fiduciary, but
only with respect to a Plan; or

any act, error or omission solely in the performance of
the following administrative duties or activities, but only
with respect to a Plan:

(i)

(ii)
(iii)
(iv)

(v)

counseling employees, participants and
beneficiaries;

providing interpretations;

handling of records;

conducting activities affecting enrollment,
termination or cancellation of employees,

participants and beneficiaries under the Plan;

complying with the privacy provisions of the
HIPAA and any amendments thereto; or

any matter claimed against an Insured solely by reason
of his, her or its status as an administrator, but only with
respect to a Plan.
Case 4:19-cv-00055-BMM Document1 Filed 08/19/19 Page 7 of 14

13.

14.

The Policy contains the following additional definition:

Related Wrongful Acts means Wrongful Acts which are the
same, repeated or continuous Wrongful Acts, or Wrongful
Acts which arise from a common causal connection or cause
the same or related damages, or have a common nexus or
nucleus of facts. Claims can allege Related Wrongful Acts
regardless of whether such Claims involve the same or.
different claimants, Insureds or legal causes of action.

The Fiduciary Section contains the following exclusions:

III. Exclusions

The Insurer shall not be liable to make any payment for Loss in connection
with any Claim made against any Insured:

A.

15.

alleging, arising out of, based upon or attributable to:

1. the gaining of any profit or advantage to which any final
adjudication establishes the Insured was not legally
entitled; or

2. the committing of any deliberate criminal or deliberate
fraudulent act, or any willful violation of any statute, rule
or law, including, but not limited to, ERISA if any final
adjudication establishes that such deliberate criminal or
deliberate fraudulent act or willful violation of statute,
tule or law was committed. For purposes of determining
the applicability of this exclusion (i) the facts pertaining
to and knowledge possessed by any Insured shall not be
imputed to any other Individual Insured; and (ii) only
facts pertaining to and knowledge possessed by any past,
present or future chairman, chief executive officer or
chief financial officer (or equivalent positions) of a
Company or the signatory of the Application shall be
imputed to such Company;

Endorsement No. 2 to the Policy, entitled “Prior Acts Exclusion —
Case 4:19-cv-00055-BMM Document 1 Filed 08/19/19 Page 8 of 14

Broad Form,” states as follows:

The following exclusion is added to Section III. Exclusions:
The Insurer shall not be liable to make any payment for Loss in
connection with any Claim based upon, arising out of, attributable to
or alleging:

a. any Wrongful Act, or;

b. any Related Wrongful Acts, any one of which was
committed or alleged to have been committed prior to:

September 5, 2015

This endorsement shall apply to all Coverage Elements forming part
of this policy.

16. Endorsement No. 4 to the Policy, entitled “Specific Event Exclusion,”
states as follows:

The following exclusion is added to Section III. Exclusions:

The Insurer shall not be liable to make any payment for Loss in

connection with any Claim made against any Insured alleging,

arising out of, based upon or attributable to:

any Claim in whole or in part arising from or related to any

investment other than a commercially recognized mutual fund or

money market account

Including but not limited to any Wrongful Act or Related Wrongful

Acts, facts, or circumstances, which have as a common nexus any

Wrongful Act or Related Wrongful Acts, facts, or circumstances

related to such.

17. Endorsement No. 5 to the Policy, entitled “Specific Claimant
Case 4:19-cv-00055-BMM Document1 Filed 08/19/19 Page 9 of 14

Exclusion,” states as follows:
The following exclusion is added to Section II. Exclusions:

The Insurer shall not be liable to make any payment for Loss in connection
with any Claim brought by or on behalf of:

Thomas Boone

THE DAVEY LAWSUIT

 

18. On March 30, 2018, Brad J. Davey (“Davey”) and Dale Yatsko
(“Yatsko”) filed the Davey Lawsuit against the Trustee and others. (A copy of the
complaint filed in the Davey Lawsuit is attached as Exhibit B).

19. The Trustee was allegedly served with the complaint in the Davey
Lawsuit on June 4, 2019.

20. The Davey Lawsuit alleges that the Trustee and other defendants filed
a complaint against Davey, Yatsko and others on November 26, 2012 in the
lawsuit entitled, Thomas Boone, Trustee of the Boone, Karlberg Employees Profit
Sharing Trust, et al. v. B. Lundholm Real Estate, Inc., et al., Case No. ADV-12-
0958, filed in the Eighth Judicial District Court for Cascade County, Montana (the
“Trustee Lawsuit”).

21. The Davey Lawsuit asserts that the Trustee and other defendants later
filed a first amended complaint, which was filed on January 3, 2014.

22. The Davey Lawsuit alleges that Trustee Lawsuit was filed by the
defendants in an effort to recoup losses in connection with a loan made by the

9
Case 4:19-cv-00055-BMM Document 1 Filed 08/19/19 Page 10 of 14

defendants and that the Trustee Lawsuit contained false and unsupportable
allegations that Davey and Yatsko had engaged in fraudulent transfers and that the
plaintiffs in the Trustee Lawsuit were entitled to place a constructive trust and
equitable lien on property owned by Davey and Yatsko.

23. The Davey Lawsuit alleges that Davey and Yatsko filed a motion for
summary judgment in the Trustee Lawsuit on June 30, 2016, which was granted on
September 13, 2017, and that judgment was entered on September 14, 2017.

24. The Davey Lawsuit asserts a cause of action for malicious
prosecution, alleging that the defendants lacked any probable cause for the filing of
the original complaint and first amended complaint which asserted wrongdoing on
the part of Davey and Yatsko and that the allegations contained in these filings
were accentuated by malice.

25. The Davey Lawsuit asserts a cause of action for abuse of process,
alleging that the defendants’ filing of the original complaint and first amended
complaint against Davey and Yatsko was an abuse of process because there was no
legal basis for asserting the claims.

26. The Davey Lawsuit also asserts a cause of action for defamation,
alleging that the allegations of fraud made in the original complaint and first
amended complaint filed in the Trustee Lawsuit constituted false and fraudulent

allegations.

10
Case 4:19-cv-00055-BMM Document1 Filed 08/19/19 Page 11 of 14

27. Finally, the Davey Lawsuit alleges that the allegations of the original
complaint and first amended complaint were negligently advanced by the
defendants and notes that Davey and Yatsko are “unaware whether others assisted
Defendants in the preparation of the Complaint and First Amended Complaint but
if there were others who provided assistance and input which ultimately caused the
complaints to be filed against Plaintiffs then they likewise are culpable of gross
negligence.”

28. Wesco is currently providing a defense to the Trustee in the Davey
Lawsuit pursuant to a reservation of rights.

COUNT I
Declaratory Judgment Regarding No Duty to Defend or Indemnify
The Trustee Under the Policy

29. Wesco incorporates herein by reference the allegations in paragraphs
1 through 28 above.

30. Pursuant to the Fiduciary Section Insuring Agreement, the Policy
provides, subject to its terms, coverage only for Loss of an insured arising from a
claim first made against such insured during the policy period for any actual or
alleged Wrongful Act of such insured or any person for whom such insured is
legally responsible.

31. A Wrongful Act includes a violation of any of the responsibilities,

obligations, or duties imposed upon fiduciaries by the Employee Retirement

11
Case 4:19-cv-00055-BMM Document1 Filed 08/19/19 Page 12 of 14

Income Security Act of 1974 (“ERISA”) with respect to a plan, or any matter
claimed against an insured solely by reason of his, her or its status as a fiduciary,
but only with respect to a plan.

32. To the extent the Davey Lawsuit does not allege a violation of any of
the responsibilities, obligations, or duties imposed upon fiduciaries by ERISA with
respect to a plan or any other matter claimed against an insured solely by reason of
his status as a fiduciary with respect to a plan, no coverage applies.

33. To the extent any relief sought in the Davey Lawsuit does not
constitute Loss as defined by the Policy, no coverage is afforded.

34. To the extent any requirements of the Insuring Agreement are not
satisfied, no coverage is afforded by the Policy.

35. Exclusion A.2 applies to preclude coverage for the Davey Lawsuit to
the extent a final adjudication establishes that any insured committed any
deliberate criminal or deliberate fraudulent act, or any willful violation of any
statute, rule or law, including but not limited to ERISA.

36. Endorsement No. 2, the Prior Acts Exclusion, provides that the Policy
does not apply to loss in connection with any claim based upon, arising out of,
attributable to or alleging any Wrongful Act or Related Wrongful Acts, any one of
which was committed or alleged to have been committed prior to September 5,

2015.

12
Case 4:19-cv-00055-BMM Document1 Filed 08/19/19 Page 13 of 14

~

37. The Davey Lawsuit asserts that the Trustee’s filing of the original
complaint, filed on November 26, 2012, and the first amended complaint, filed on
January 3, 2014, in the Trustee Lawsuit, was done without probable cause and
without legal basis in support of causes of action for malicious prosecution, abuse
of process, defamation, and negligence.

38. To the extent the Davey Lawsuit alleges a Wrongful Act, the Davey
Lawsuit is based upon, arises out of, attributable to and alleges Wrongful Acts or
any Related Wrongful Acts any one of which was committed or alleged to have
been committed prior to September 5, 2015 and, therefore, the Prior Acts
Exclusion precludes coverage for the Davey Lawsuit.

39. Endorsement No. 4, the Specific Event Exclusion, provides that the
Policy does not provide coverage for any claim made against any insured alleging,
arising out of, based upon or attributable to any claim in whole or in part arising
from or related to any investment other than a commercially recognized mutual
fund or money market account.

40. The Davey Lawsuit alleges, arises out of, is based upon or attributable
to the Trustee’s investment through a loan and not any commercially recognized
mutual fund or money market account and, therefore, the Specific Event Exclusion

precludes coverage for the Davey Lawsuit.

13
Case 4:19-cv-00055-BMM Document1 Filed 08/19/19 Page 14 of 14

41.

Endorsement No. 5, the Specific Claimant Exclusion, provides that

the Policy does not provide coverage for loss in connection with any claim brought

by or on behalf of Thomas Boone.

42.

The Davey Lawsuit seeks damages in connection with the Trustee

Lawsuit, a claim brought by or on behalf of Trustee Thomas Boone and, therefore,

the Specific Claimant Exclusion precludes coverage for the Davey Lawsuit.

WHEREFORE, Wesco Insurance Company requests that this Court enter

judgment in its favor and against all defendants:

A.

D.

Declaring that Wesco has no duty to defend the Trustee in connection
with the lawsuit captioned Brad J. Davey, et al. v. Thomas Boone,
Trustee of the Boone, Karlberg Employees Profit Sharing Trust, et al.,
Case No. DDV 18-0187, under policy number EUW1418942 02;

Declaring that Wesco has no duty to indemnify the Trustee in
connection with the lawsuit captioned Brad J. Davey, et al. v. Thomas
Boone, Trustee of the Boone, Karlberg Employees Profit Sharing
Trust, et al., Case No. DDV_ 18-0187, under policy number
EUW1418942 02;

Declaring that Wesco is entitled to repayment of any advanced
defense costs; and

Awarding such other and further relief as the Court finds just and
proper.

Dated: August 19, 2019.

/s/ Michael L. Rausch
Michael L. Rausch, Esq.
Attorney for Plaintiff WESCO
INSURANCE COMPANY

14
